The discussion in the opinion concerning the common-law rule on the subject of the direction of the extension of boundary lines into streams, lakes, or ponds, when the lands of different persons abut thereon and the rights of the land owners in or upon the water is involved, is wholly based upon the facts shown in the record on appeal. It was not intended to be a decision construing the terms of the Santa Monica charter on the subject. The charter in connection with the sections of the Political. Code defining county boundaries, to which the charter refers, leaves it somewhat difficult to determine whether the boundaries do or do not extend into the ocean. We withhold any expression of opinion on that subject. The judgment of the superior court on the point involving this question is sustained on the other ground mentioned.
  All the Justices concurred. *Page 475